Citation Nr: 1114101	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a fractured right heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for residuals of a fractured right heel.

The Veteran filed a claim of service connection for residuals of a fractured right heel in December 2006.  The Veteran reported that he has received treatment from the Fayetteville and Little Rock VA for his right heel condition.  The Veteran contends that he has residuals from a right heel injury, which occurred in-service around September or October 1970, while the Veteran was on duty in Germany.

VA medical treatment records appear to be outstanding.  The Veteran indicated that he is currently seeking treatment from the VAMC in Fayetteville and Little Rock.  However, the Veteran's claims folder appears to be missing treatment records from the VAMC in Little Rock.  Additionally, the most recent VA records contained in the claims file date back to 2007.  In light of the Veteran's statements, VA is on notice that earlier VA medical records may exist that are relevant to his claim for service connection for a right heel disability.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  Accordingly, the Board finds that, on remand, the RO should obtain all outstanding VA medical treatment records.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2009).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for a right heel condition, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of a right heel condition.  Consequently, it remains unclear to the Board whether the Veteran has a current diagnosis of a right heel condition and, if so, whether that disease is related to his service-connected lumbar spine disability, left ankle disability, and/or right ankle disability, or any other aspect of his service.  A medical opinion regarding the etiology of the Veteran's right heel disability is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from the Little Rock and Fayetteville VAMC.  Any attempts to obtain these records and responses received thereafter should be associated with the appellant's claims file.  The appellant should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing has been completed, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including x-rays, should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any right heel disability found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed right heel disability had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected lumbar spine disability, right ankle disability, or left ankle disability aggravated any current right heel disability.  

In rendering these opinions, the examiner should acknowledge the medical evidence of record, including the Veteran's service treatment records, and lay evidence of record regarding a continuity of symptomatology since service.
 
The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


